No. 04-00-00752-CV
IN THE INTEREST OF B.S., et al., Minor Children
From the 288th Judicial District Court, Bexar County, Texas
Trial Court No. 1999-PA-01650
Honorable John D. Gabriel, Jr., Judge Presiding
Per Curiam
 
Sitting:	Tom Rickhoff, Justice
		Alma L. López, Justice
		Catherine Stone, Justice
Delivered and Filed:	February 28, 2001
DISMISSED
	Counsel for appellants has filed an agreed motion to dismiss this appeal.  Therefore, we grant
the motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(2). 
							PER CURIAM
DO NOT PUBLISH